Title: From John Adams to William Stephens Smith, 23 July 1813
From: Adams, John
To: Smith, William Stephens



Dear Smith
Quincy July 23rd 1813

Your favour of 15th is alarming. Remember the fate of Cassandra. The prophet of ill ’tho’ as true as a goose’s bow is always detested. I also have been now and then reckoned among the minor prophets. Not a bone of any Goose ever picked by Jo Green, Nick Boylston, & Master Lovel on a Christmas eve, tho’ they had Nat Gardner for a guest, and exhausted all their wit, Gibes, & Jokes upon it, ever foretold an approaching winter, with more certainty that I have foreseen two or three small events in the course of my Life, such as the American Independence, & the result of the french revolution for example. But I was always execrated for it; & persecuted worse than the hebrew prophets, when they were set in the stocks.
I do therefore instruct you as one of my Representatives to Have a care. To take heed. To give attention.
Our Country is indeed in a deplorable condition! If a burnt Child did not dread the fire I should be tempted to prognosticate, that you will be compelled to mount your horse at midnight, & trot, canter or Gallop, to Fredericktown, Yorktown, Lancaster & philadelphia, as I did in 1777, from Philadelphia, to Trenton, Lancaster & Yorktown. But Sobrius esto.
I live in the joyful trembling hope of receiving my Dear Nabby, the lovely Caroline, the worthy Nancy, & the manly John, in the course of the next week; & Col Smith my Representative, tho I do not approve all his votes early in August.
Your “discreet ones” are not so correct Prophets as you & I. N.Y. cannot be managed without De Witt. You know the three rocks, on which he stands. His Uncle stood 30, years & more the winds blew, the rain descended, & the floods came, but he fell not, for he was founded on three rocks.
When you come here, we will settle the nation; but after all, we can reason, conjecture, conjure we shall find ourselves prophets in fault, as much as ever you found two hounds in fault, in a hunting chase.
If you are possessed of second sight enough, to understand the letter, it is more than is pretended by your father in Law & Constituent, for qui facit per alterum facit per se

John Adams
PS. Q. Are the terrors, Confusions, Alarms, Consternations, Horrors, greater now than they were under the immortal Hancock, & the immortal Washington? Ask General Pickering & Vice President Gerry surely if they can sleep together in the same bed, it is no incivility to ask the same question of both. JA.

